Citation Nr: 0721394	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-39 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2006.  

(The issues of entitlement to service connection for 
fibromyalgia, bilateral hearing loss, and tinnitus will be 
addressed in the remand that follows this decision.)


FINDING OF FACT

The veteran's type II diabetes mellitus is not related to his 
military service.


CONCLUSION OF LAW

The veteran's type II diabetes mellitus is not the result of 
disease or injury incurred in or aggravated during active 
military service; it may not be presumed to have been 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met.  See 
38 C.F.R. § 3.309(e) (2006).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2006); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  The Department of Defense 
also acknowledges the use of herbicides for specific units 
that served in areas along the demilitarized zone (DMZ) in 
Korea between April 1968 and July 1969.  See e.g., VHA 
Directive 2000-027 (September 5, 2000).  

The veteran served on active duty from November 1975 to April 
1984.  He served in Korea from July 1977 to April 1978.  

The veteran's service medical records are negative for any 
reference to treatment for or a diagnosis of diabetes 
mellitus.  Multiple glucose tests obtained during the 
veteran's period of service were noted to be negative.  There 
is no reference to exposure to any toxic substances, such as 
herbicides.  The veteran opted to forego a separation 
examination when he separated from service.

Associated with the claims file are VA outpatient treatment 
reports dated from September 2000 to February 2006.  In 
December 2000 the veteran was seen to establish care at VA.  
He reported having been diagnosed with diabetes mellitus two 
years prior.  The records reveal treatment for type II 
diabetes mellitus, which was described as uncontrolled.  

The veteran and his spouse testified at a Travel Board 
hearing in September 2006.  The veteran testified that he was 
diagnosed with diabetes while in the military in 1978 or 
1979.  The veteran reported that while serving in Korea in 
the demilitarized zone he kept getting dizzy and had blurred 
vision and when he went to a medic he was told that he had 
high blood pressure and was a diabetic.  The veteran and his 
spouse testified that he started getting treatment for 
diabetes in the mid-1990s.  He said he was diagnosed with 
diabetes mellitus at Junction City Health Clinic.  

The medical evidence of record indicates that the veteran was 
diagnosed with diabetes mellitus no earlier than sometime in 
the 1990s.  There is no evidence to indicate that the veteran 
ever served in Vietnam during the Vietnam era, nor did he 
claim to have done so.  While the veteran's service records 
indicate that he served in Korea, the veteran did not serve 
in Korea between April 1968 and July 1969 and the evidence of 
record also fails to show that the veteran was otherwise 
exposed to Agent Orange during service.  Therefore, the 
veteran cannot establish service connection for his diabetes 
on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are negative for any 
indication of diabetes or elevated glucose levels during 
active military service.  The several glucose tests of record 
were noted to be negative.  The veteran was not treated for 
any complaints associated with diabetes in service and there 
is no diagnosis of diabetes in service.  There is no 
competent evidence of record to relate his current diabetes 
to his military service.  

As previously noted, the medical evidence of record reveals 
that the veteran's diabetes mellitus was not diagnosed until 
sometime in the 1990s.  Even assuming the veteran's diabetes 
was diagnosed in 1990, the veteran separated from service in 
1984, some six years prior.  Consequently, there is no basis 
to establish service connection on a one-year presumptive 
basis.  38 C.F.R. § 3.307(a)(3).  The preponderance of the 
evidence is therefore against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for type II diabetes mellitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. § 3.102 (2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2007).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2007).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
a letter dated in November 2004.  He was informed of the 
elements to satisfy in order to establish service connection.  
He was advised to submit any evidence he had to show that he 
had a current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, by a March 2006 letter, 
the veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No such issues are now before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, and VA treatment reports.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contention that service 
connection for diabetes mellitus should be granted.  As for 
whether further action should have been undertaken by way of 
obtaining an additional medical opinion on the questions of 
whether any current diabetes mellitus is traceable to 
military service, the Board notes that such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
the veteran has been treated for type II diabetes mellitus, 
but there is no indication, except by way of unsupported 
allegation, that he has diabetes mellitus that may be 
associated with military service.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.




ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.


REMAND

The Board has determined that further development is 
necessary before the veteran's claims of entitlement to 
service connection for fibromyalgia, bilateral hearing loss, 
and tinnitus can be adjudicated.

The veteran's service medical records reveal complaints of 
left foot pain and right knee pain in November 1975.  A bone 
scan of the feet and knees was noted to be normal.  In 
September 1977 the veteran reported headaches and pain from 
the neck down.  In December 1979 the veteran reported back 
pain from his spine to his abdomen, and body aches.  The 
veteran reported body aches, nausea, sore throat, and 
diarrhea on several occasions in service and he was diagnosed 
with viral syndrome at those times.  The VA outpatient 
treatment reports of record reveal treatment for 
fibromyalgia.  The veteran testified at the September 2006 
Travel Board hearing that he complained of pain all the time 
and was diagnosed with fibromyalgia after his diabetes 
diagnosis.  He said while he was in service he complained of 
joint pain.  He said he had pain in his muscles, knees, and 
wrists while in service.  He said he was never diagnosed with 
any disability while in service.  He said he continued to 
experience the pain after he separated from service.  In 
order to properly assess the veteran's claim of entitlement 
to service connection for fibromyalgia, the veteran should be 
afforded a VA examination. 

The veteran's service medical records include an audiogram 
dated in April 1984.  The audiogram reveals a decrease in the 
veteran's hearing acuity when compared to the audiogram 
performed at the time of the veteran's November 1975 entrance 
examination.  The veteran's testified that he was exposed to 
noise from mortars and artillery while serving with infantry 
and artillery units.  He said he was not issued any hearing 
protection.  He also testified that he experienced ringing in 
his ears for the past twenty-five or thirty years.  In order 
the properly assess the veteran's claim of entitlement to 
bilateral hearing loss and tinnitus, the veteran should be 
afforded a VA audiological examination.

(The veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of his claims.  38 C.F.R. §§ 3.158 and 3.655 (2006).)  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated or evaluated him for 
fibromyalgia, hearing loss, or 
tinnitus since service.  After 
securing the necessary releases, 
obtain those records that have not 
previously been secured.  

2.  Thereafter, the veteran should 
be afforded the appropriate VA 
examination to determine if 
fibromyalgia exists.  The claims 
file and a copy of this remand must 
be made available and reviewed by 
the examiner prior to the 
examination.  All tests should be 
conducted that the examiner deems 
necessary.  The examiner should 
review the results of any testing 
prior to completion of the report.  
The examiner is requested to provide 
an opinion as to whether it is at 
least as likely as not that any 
diagnosed fibromyalgia is related to 
the veteran's military service 
including his in-service complaints 
of left foot pain, right knee pain, 
headaches, pain from the neck down, 
and body aches.  The examiner should 
provide a complete rationale for all 
conclusions reached.

3.  The veteran should also be 
afforded a VA audiology examination.  
The claims folder and a copy of this 
remand should be made available to 
and reviewed by the audiologist 
prior to the examination.  The 
examiner should ask the veteran to 
provide a detailed history of the 
incident(s) that occurred in service 
that the veteran believes caused his 
hearing loss or tinnitus.  The 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that any current 
hearing loss or tinnitus is 
attributable to the veteran's period 
of military service.  A complete 
rationale for any opinion expressed 
must be provided.

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the examination 
reports to ensure that they are 
responsive to and in complete 
compliance with the directives of 
this remand, and if they are not, 
take corrective action.

5.  After undertaking any 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


